Title: From George Washington to William Irvine, 11 January 1788
From: Washington, George
To: Irvine, William



Dear Sir,
Mount Vernon January 11th 1788

When I had the pleasure to see you in Philadelphia last summer, I think (if my memory serves me) that you mentioned, in the course of conversation, your having lately been in that part of the Western Country which lies between the sources of the Cayahoga, the muskingum and Big-[Beaver] River. As I am desireous of learning some particulars relative to that part of the Country (as well to gratify my own curiosity as to enable me to satisfy several Gentlemen of distinction in other countries who have applied to me for information upon the subject), I shall take it as a particular favor if you will resolve the following quæries—viz.
1st What is the face of the Country between the sources, or Canoe navigation of the Cayahoga (which discharges itself into Lake Eire) and the Big-Beaver—and between the Cayahoga and the Muskingum?

2d The distance between the waters of the Cayahoga and each of the two rivers above mentioned?
3d Would it be practicable (and not expensive) to cut a canal between the Cayahoga and either of the above rivers so as to open a communication between the waters of Lake Eire and the Ohio?
4th Whether there is any more direct; practicable, and easy communication between the waters of Lake Eire and those of the Ohio (by which the Fur and Peltry of the upper Country can be transported) than these?
Any information you can give me relative to the above quæries, from your own knowledge, will be most agreeable; but if that is not sufficiently accurate for you to decide upon, the best and most authentic accounts of others will be very acceptable.
As a determination of the points here referred to, may tend to promote the commerce, population and welfare of the Country, I know it will, to you my dear Sir, be a Suffi[ci]ent apology for any trouble which this letter may give. I am Sir, Yr most Obedt Hble Sert

G. Washington.

